Citation Nr: 1211794	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee strain, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to November 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2011 signed statement, the Veteran revoked the power of attorney for The American Legion.  She indicated a desire to represent herself.  Accordingly, she is currently unrepresented in this appeal.  See 38 C.F.R. § 14.631(f)(1) (A power of attorney may be revoked at any time and an agent or attorney maybe discharged at anytime).


FINDINGS OF FACT

1.  Low back strain is manifested by limitation of motion; forward flexion is to greater than 30 degrees, combined thoracolumbar spine motion is better than 120 degrees; and there is no ankylosis.

2.  Right knee strain is manifested by limitation of motion; extension is full; flexion is not limited to less than 60 degrees; there is no ankylosis, subluxation or lateral instability; and frequent episodes of locking, pain and effusion into the joint have not occurred.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low back strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 to 5243 (2011).

2.  The criteria for a rating in excess of 10 percent for right knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5261 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in an August 2006 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained all relevant medical treatment records identified by the Veteran.  VA further afforded the Veteran appropriate VA medical examinations of his back and knee.  The Board finds that the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Low Back Strain

Low back strain is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical strain), which in turn is rated under the General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

The rating criteria of the General Rating Formula are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.  Id.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

There are several notes set out after the General Rating Formula that provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Id.

Intervertebral disc disease is rated based on incapacitating episodes.  A 10 percent rating is assigned with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for low back strain.  

Private treatment records dated in 2005 and 2006 reflect that the Veteran was seen for acute low back pain and spasms.  She underwent a course of physical therapy.  The record shows that the Veteran requested leave under the Family and Medical Leave Act due to back pain.  It was noted that she had been medically excused from work for many days due to back spasms.

In a March 2007 statement, the Veteran reported symptoms of, "chronic pain, swelling, and stiffness in my back."  She further reported experiencing, "some loss in range of motion."  She argued that an increased evaluation was warranted because her condition "will continue to get worse."

Report of VA examination dated in April 2007 reflects that the Veteran presented wearing a back brace and using a cane, and complained of pain in the center of the lumbar area without radiation.  She took Advil as needed.  She reported flare-ups with strenuous activity although she had constant pain.  The Veteran indicated that she had lost about 6 months of work in the past year from her job at the post office due to incapacitating episodes caused by her back and knee.  She denied problems with the activities of daily living.  On examination, range of motion testing showed forward flexion to 45 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 20 degrees.  She had pain and stopped when the pain started.  She had no fatigue, weakness, or lack of endurance.  There was no weakness or tenderness.  There were no postural abnormalities or fixed deformities.  Musculature of the back showed no atrophy or spasm.  Neurological examination showed negative straight leg raises, bilateral equal deep tendon reflexes, and normal sensation.  The diagnosis was lumbosacral strain.

The record shows that the Veteran complained of "some" restricted range of back motion and the medical evidence confirms limitation of motion.  However, range of motion testing reflects forward flexion to 45 degrees, and thoracolumbar motion of 115 degrees.  These findings support the assignment of a 20 percent disability rating under the General Rating Formula, which provides that forward flexion of the thoracolumbar spine greater than 30 percent and combined thoracolumbar motion not greater than 120 degrees is rated at 20 percent.  A higher evaluation requires limitation of forward flexion to 30 degrees or less, or ankylosis (favorable or unfavorable).  Alternatively, for intervertebral disc syndrome, a higher evaluation requires incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71, Diagnostic Code 5235 to 5243.  This is not shown by the lay or the medical evidence.  Moreover, the Veteran does not have intervertebral disc syndrome

Although the Veteran reported 6 months of lost time from work due to her back and other disability, along with incapacitating episodes, the record shows no indication that the Veteran had physician prescribed bed rest.  As such, the criteria for a higher rating under Diagnostic Code 5243 are not met.

The Board accepts that the Veteran is competent to report that her disability is worse.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, whether her disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on both the Veteran's complaints coupled and the medical evidence.  Here, although the Veteran believes she meets the criteria for a higher disability rating, her complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The Board concludes that the medical evidence, prepared by a skilled professional, is more probative of the degree of disability.

The Board further notes that the lay evidence does not suggest that flexion is functionally limited to 30 degrees or less.  In order to warrant a higher evaluation, the disorder on the basis of functional impairment, the functional equivalent of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis is required.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that the complaints of pain are adequately addressed by the current disability rating.

Additionally, the Board finds that a separate evaluation based on neurological impairment is not warranted as there are no neurological complaints or abnormal pathology shown.

Lastly, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluation may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Here, the Board finds that a uniform disability rating is warranted because the evidence shows that the Veteran did not meet the schedular criteria for a higher evaluation at any time during the appeal period.

Accordingly, the claim must be denied.  There is no doubt to resolve.  Gilbert, supra.

B.  Right Knee Strain

The Veteran's right knee strain is rated by analogy under Diagnostic Code 5024, which provides that tenosynovitis will be rated based on limitation of motion, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under Diagnostic Code 5003, a 10 percent (maximum) rating is warranted for arthritis of a major joint where there is painful motion, but limited to less than a compensable degree; under this provision, a 10 percent evaluation is for application for a major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel  has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for right knee strain.  

Private treatment records dated in 2005 reflect a medical history of knee pain.  Report of VA examination dated in April 2007 reflects complaints of right knee pain, treated with Advil as needed.  The Veteran reported flare-ups with long standing, long walking, or any strenuous activity.  She reported that her knee was bothered by cold weather.  There were no surgeries, dislocations, or inflammatory arthritis.  The Veteran reported that she lost about 6 months of work in the past year due to her back and knee, more the back than the knee.  She had no problem with the activities of daily living.  She used no knee brace.  Range of motion was from 0 to 90 degrees, with pain at 90 degrees.  There was no fatigue, weakness, or lack of endurance.  Repetitive motion testing did not increase the loss of range of motion.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Weight bearing was described as fair; the Veteran used a cane and walked with a limp.  There was no ankylosis or leg length shortening.  The diagnosis was right knee strain.

This evidence shows complaints of right knee pain and restricted flexion to 90 degrees due to pain, but no additional loss of motion on repetitive motion, or due to weakness, fatigability, or incoordination.  None of the evidence shows that the Veteran has limitation of extension, any subluxation or lateral instability, limitation of flexion to less than 45 degrees, or any episodes of locking with effusion into the joint.

Also, in the absence of any limitation of extension, a separate evaluation based on limited extension is not warranted.  38 C.F.R. § 4.71, Diagnostic Code 5261.

The Board accepts that the Veteran is competent to report that her disability is worse.  Layno, supra.  However, whether her disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on both the Veteran's complaints and the medical evidence.  Here, although the Veteran believes she meets the criteria for a higher disability rating, her complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The Board concludes that the medical evidence, prepared by a skilled professional, is more probative of the degree of disability.  The Board further notes that the lay evidence does not suggest that flexion is functionally limited to less than 45 degrees, as required for a higher evaluation under the schedular criteria set out at Diagnostic Code 5260.  The 10 percent evaluation now assigned contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the disorder must more nearly approximate the functional equivalent of limitation of flexion to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that the complaints of pain are adequately addressed by the current disability evaluation.

Lastly, the Board finds that a uniform disability rating is warranted in this case because the evidence shows that the Veteran did not meet the schedular criteria for a higher evaluation at any time during the appeal period.  See Hart, supra.

Accordingly, the claim must be denied.  There is no doubt to resolve.  Gilbert, supra.

C.  Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the back and right knee disabilities are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An evaluation in excess of 20 percent for low back strain is denied.

An evaluation in excess of 10 percent for right knee strain is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


